       Case 4:18-cv-07229-YGR Document 172 Filed 03/17/21 Page 1 of 4



 1    EDWARD G. POPLAWSKI (SBN 113590)                  RYAN R. SMITH (SBN 229323)
      epoplawski@wsgr.com                               rsmith@wsgr.com
 2    OLIVIA M. KIM (SBN 228382)                        CHRISTOPHER D. MAYS (SBN 266510)
      okim@wsgr.com                                     cmays@wsgr.com
 3
      TALIN GORDNIA (SBN 274213)                        WILSON SONSINI GOODRICH &
 4    tgordnia@wsgr.com                                 ROSATI
      STEPHANIE CHENG (SBN 319856)                      Professional Corporation
 5    stephanie.cheng@wsgr.com                          650 Page Mill Road
      WILSON SONSINI GOODRICH &                         Palo Alto, CA 94304-1050
 6    ROSATI                                            Telephone: (650) 493-9300
      Professional Corporation                          Facsimile: (650) 493-6811
 7
      633 West Fifth Street, Suite 1550
 8    Los Angeles, CA 90071
      Telephone: (323) 210-2900
 9    Facsimile: (866) 974-7329
10    Attorneys for Defendant
11    QUALYS INC.

12                           IN THE UNITED STATES DISTRICT COURT

13                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

14                                        OAKLAND DIVISION
15
     FINJAN LLC                                   )   CASE NO.: 4:18-cv-07229-YGR (TSH)
16
                                                  )
17                   Plaintiff,                   )   QUALYS INC.’S LETTER REQUESTING
                                                  )   A PRE-FILING CONFERENCE FOR ITS
18            v.                                  )   SUMMARY JUDGMENT MOTION
                                                  )
19   QUALYS INC.,                                 )   Hon. Yvonne Gonzalez Rogers
                                                  )
20                                                    Date: March 26, 2021
                     Defendant.                   )
21                                                )   Time: 2:00 PM
                                                  )   Location: Zoom Teleconference1
22                                                )
                                                  )
23

24

25

26

27

28
        1
            Per the Court’s Notice regarding Civil Law and Motion Calendars and its Order at D.I. 48.
     CASE NO. 4:18-cv-07229-YGR                                 QUALYS’S LETTER RE PRE-FILING CONFERENCE
       Case 4:18-cv-07229-YGR Document 172 Filed 03/17/21 Page 2 of 4



 1   Dear Judge Gonzalez Rogers:

 2           Qualys respectfully submits this letter brief requesting a pre-filing conference regarding
     Qualys’s proposed motion for summary judgment of non-infringement of the asserted patents2 and
 3
     for partial summary judgment of certain damages issues. Please find the following summary of
 4   Qualys’s proposed motion for summary judgment:

 5                                  No Infringement of the ’408 Patent3
 6          Qualys requests leave to move for summary judgment of non-infringement of the asserted
     claims of the ’408 Patent on the following three grounds, any one of which would dispose of the
 7
     ’408 Patent:
 8
             1. There is no genuine factual dispute that Qualys products do not perform the
 9   limitation “dynamically building, while said receiving receives the incoming stream…”.
     Each asserted claim of the ’408 Patent requires that a “computer” receive “an incoming stream of
10   program code” and that the computer performs the step of “dynamically building, while said
11   receiving receives the incoming stream…” There is no dispute that Qualys’s scanners do not
     “dynamically build” while receiving the incoming stream. Facing an untenable infringement
12   theory, Finjan’s expert witness submitted a report with an entirely new theory. Namely, that the
     claimed “computer” was actually portions of distinct Qualys scanners as well as portions of
13   Qualys’s server architecture. Even if Finjan is permitted to advance a theory of infringement never
     disclosed in its contentions, summary judgment is still warranted because the claim language is
14   not satisfied by one device dynamically building after receiving a first stream while a totally
15   different device coincidentally receives a different stream that is unrelated to the first stream.4 The
     claims require dynamically building from the same incoming stream of program code as stated in
16   the “receiving” step.

17           2. There is no genuine factual dispute that Qualys products do not perform
     “dynamically building” while “dynamically detecting.” Each asserted claim requires that the
18   “dynamic detecting” step must occur while the “dynamically building” step occurs. Further,
19   because the dynamic detection involves identifying combinations of nodes in a parse tree, this step
     must also necessarily occur after the parse tree has started being built. It is undisputed, however,
20   that the accused products perform the alleged “detection” and “building” steps in reverse: they
     first analyze a set of data and then build an alleged parse tree based on that analysis. And there is
21   no evidence that these steps overlap or that any detection occurs on a parse tree.
22
        2
          The remaining “asserted patents” in this case include U.S. Patent Nos. 6,154,844 (“the ’844
23   Patent”); 7,418,731 (“the ’731 Patent”); 8,225,408 (“the ’408 Patent”); and 8,677,494 (“the ’494
     Patent”).
24
        3
           Qualys’s pending Motions to Strike (D.I. Nos. 126 and 158) each pertain to the patents and/or
25   claim limitations discussed below. Should the Court grant one or both motions in whole or in part,
     it would likely reduce the number of issues for the Court to address in Qualys’s proposed summary
26   judgment motion. Qualys submits it may reduce the overall burden on the Court and the parties if
     its summary judgment motion were due after the Court resolves these two pending motions.
27
        4
          To the extent the Court permits this theory to proceed, Qualys requests supplemental claim
28   construction on the terms “the incoming stream” and “the computer,” as the dispute over these
     terms was not disclosed to Qualys prior to expert reports.
     CASE NO. 4:18-cv-07229-YGR                        1          QUALYS’S LETTER RE PRE-FILING CONFERENCE
       Case 4:18-cv-07229-YGR Document 172 Filed 03/17/21 Page 3 of 4



 1
              3. There is no genuine factual dispute that Qualys products do not indicate “the
 2   presence of potential exploits within the incoming stream.” Finjan cannot show that the
     accused products indicate potential exploits, as required by the asserted claims. At most, Finjan’s
 3
     experts have opined that Qualys performs signature-based pattern matching of known
 4   vulnerabilities. But Finjan successfully argued to the U.S. Patent & Trademark Office that
     signature-based pattern matching is outside the scope of the ’408 Patent and otherwise lacks the
 5   ability to indicate potential exploits. Finjan also failed to show that this pattern matching involves
     identifying potentially malicious code within the incoming stream itself, as the claims require.
 6
                              No Infringement of the ’844 and ’494 Patents
 7

 8          Qualys requests leave to file a motion for summary judgment of non-infringement of the
     ’844 Patent and ’494 Patent because there is no evidence that Qualys received “Downloadables,”
 9   which was construed as “an executable application program, which is downloaded from a source
     computer and run on the destination computer.” Executable applications are neither downloaded
10   nor run on Qualys scanners. Nor has Finjan shown evidence of a “destination computer.”
11
                                   No Damages for Qualys’s Foreign Sales
12
             Qualys seeks leave to file a motion for summary judgment of no damages on Qualys’s
13   foreign sales. Foreign sales revenues are excluded from royalty damages absent a predicate act of
     domestic infringement for each unit sale. See Carnegie Mellon Univ. v. Marvell Tech. Grp., Ltd.,
14   807 F.3d 1283, 1306 (Fed. Cir. 2015). Finjan alleges direct and inducing infringement under 35
15   U.S.C. §§ 271(a) and (b). This requires a predicate act of domestic infringement; namely “making
     or using or selling in the United States or importing into the United States.” Id. (emphasis in
16   original). There is not any factual dispute that all of these predicate domestic acts are missing for
     the Qualys products reflected in the foreign sales revenues. The Court previously held these
17   products are not “made” in the U.S. because they are assembled outside the U.S., and writing or
     compiling software in the U.S. does not alone show an act of “making” the patented invention.
18   D.I. Nos. 105, 152. Finjan’s infringement contentions do not allege any other infringing act and
19   Finjan’s only argument—that foreign customers benefit from security updates Qualys develops
     from information gained by domestic uses of the accused products—is incorrect as a matter of law.
20   See, e.g., Carnegie Mellon Univ., 807 F.3d at 1307 (emphasizing the need to rigorously require
     the aforementioned predicate acts “given the ease of finding cross-border causal connections.”).
21   Finally, Finjan does not have foreign sales evidence for its royalty calculations because it failed to
     collect this information during discovery. D.I. Nos. 105, 152 (denying motion to compel foreign
22
     sales).
23
                                  No Damages for the ’844 and ’494 Patents
24
             Qualys seeks leave to file a motion for summary judgment of no damages for the ’844 and
25   ’494 Patents. Because Finjan’s licensees failed to mark practicing products with the ’844 and ’494
     patents, Finjan was required to provide Qualys with actual notice of infringement. See 35 U.S.C.
26
     § 287(a); Funai Elec. Co. v. Daewoo Elecs. Corp., 616 F.3d 1357, 1373 (Fed. Cir. 2010) (“To
27   serve as actual notice, a letter must be sufficiently specific to support an objective understanding
     that the recipient may be an infringer.”). Finjan’s alleged notice to Qualys in November 2015 was
28   not sufficiently specific as it merely noted that Qualys may have “exposure” to unidentified claims
     in a laundry list of patents. The ’844 and ’494 patents then expired in January 2017. Finjan did

     CASE NO. 4:18-cv-07229-YGR                        2         QUALYS’S LETTER RE PRE-FILING CONFERENCE
       Case 4:18-cv-07229-YGR Document 172 Filed 03/17/21 Page 4 of 4



 1   not file this action until November 2018. Finjan’s insufficient notice, therefore, precludes recovery
     of any damages for alleged infringement. Chrimar Systems Inc. v. Ruckus Wireless, Inc., C 6-
 2   00186 SI, 2020 WL 4431787, at *6 (N.D. Cal. July 31, 2020) (granting summary judgment based
     on insufficient notice).
 3

 4                       No Willful Infringement for the ’731 and ’408 Patents

 5           Qualys requests leave to file a motion for summary judgment of no willful infringement
     for the ’731 and ’408 Patents. Willful infringement requires pre-suit knowledge of the asserted
 6   patents. See, e.g., Finjan, Inc. v. Juniper Networks, Inc., No. C 17-05659 WHA, 2018 WL 905909,
     at *3 (N.D. Cal. Feb. 14, 2018) (dismissing Finjan’s willful infringement claim for failing to allege
 7
     that defendant “had pre-suit knowledge of the patents-in-suit”). Here, however, it is undisputed
 8   that Finjan provided no pre-suit letter or other notice to Qualys pertaining to the ’731 or ’408
     patents. Nor has Finjan adduced any other evidence that Qualys knew of the ’731 or ’408 patents
 9   before this lawsuit.
10

11                                                   Respectfully submitted,

12                                                   WILSON SONSINI GOODRICH & ROSATI

13     Dated: March 17, 2021                   By:   /s/ Ryan R. Smith
                                                     Ryan R. Smith
14

15                                                   Counsel for
                                                     QUALYS INC.
16

17

18

19

20

21

22

23

24

25

26

27

28



     CASE NO. 4:18-cv-07229-YGR                       3          QUALYS’S LETTER RE PRE-FILING CONFERENCE
